DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-7, 9-12, and 14-15 are pending in this application.Claims 1, 6, and 11 are presented as currently amended claims.
Claims 2, 4-5, 7, 10, 12,  and 14-15 are presented as previously amended or original claims.
No claims are newly presented.
No claims are newly cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recite, in part, “ . . . wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes. . ..” It is unclear what a “road line between parallel lanes” is. Applicant’s specification (¶ 066 and ¶ 059) refers to a “road line between parallel lanes” being used to determine “topological relation between the current lane and the other lane” but does not describe what line would exist between lanes.  For the purposes of the applied art rejection supra, the limitation has been interpreted as if written “wherein the topological relation between the current lane and the switching lane is determined using parallel lane lines or roadblocks where a lane terminates.”
Claims 2, 4-5,  9-10, 12, and 14-15 are rejected for dependency on  a rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo et al. (US 20190384305 A1) (hereinafter Niibo) in view of Ratnasingam (US 9672734 B1). As regards the individual claims:
Regarding claim 1, Niibo teaches a:
method for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control method including: recognizing, by a computer, a surrounding situation of a host vehicle; controlling, by the computer, acceleration/deceleration and steering of the host vehicle on the basis of a recognition result) 
acquiring lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculating an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane (Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base methods seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s method has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization method because it would have additional data to consider when assessing lane usage.
wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes (Ratnasingam: Col. 24, Ln. 31-40; system may use at least one of image, video, depth image, and range measurements captured by appropriate sensing devices (non-limiting examples include: video camera, time of flight camera, and LIDER) appropriately mounted on the vehicle to detect road boundaries by recognizing a curb, road markings, barriers or appropriate markings to separate opposite road sides. Based on the identified road boundaries and the number of lanes obtained from a road map the system may determine approximate lane boundaries to localize a vehicle.)
Niibo further teaches:
calculating an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025)

    PNG
    media_image1.png
    810
    891
    media_image1.png
    Greyscale

and controlling the vehicle to enter the switching lane from the current lane based on the automatic driving reference line of the switching lane (Niibo: ¶ 018; recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result)
Ratnasingam further teaches:
wherein the invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane comprises: setting a priority of the switching lane according to the topological relation between the current lane and the switching lane; and invoking the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)

    PNG
    media_image2.png
    589
    439
    media_image2.png
    Greyscale

Regarding claim 2, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 1. Ratnasingam further teaches:
acquiring a road feasible area between places of departure and destination; and segmenting each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Regarding claim 6, Niibo teaches a:
device for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control device including: a recognizer configured to recognize a surrounding situation of a host vehicle; and a driving controller configured to control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer)
one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (Niibo: ¶ 077; the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software) [where the] program may be pre-stored in a storage device such as an HDD or flash memory of the automated driving control device 100 or pre-stored in a removable storage medium)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane(Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane(Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base devices seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s device has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization device because it would have additional data to consider when assessing lane usage.
wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes (Ratnasingam: Col. 24, Ln. 31-40; system may use at least one of image, video, depth image, and range measurements captured by appropriate sensing devices (non-limiting examples include: video camera, time of flight camera, and LIDER) appropriately mounted on the vehicle to detect road boundaries by recognizing a curb, road markings, barriers or appropriate markings to separate opposite road sides. Based on the identified road boundaries and the number of lanes obtained from a road map the system may determine approximate lane boundaries to localize a vehicle.)
Niibo further teaches:
calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025)
and control the vehicle to enter the switching lane from the current lane based on the automatic driving reference line of the switching (Niibo: ¶ 018; recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result)
Ratnasingam further teaches:
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane and invoke the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)
Regarding claim 7, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 6. Ratnasingam further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Regarding claim 11, Niibo teaches a:
non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to (Niibo: Clm. 012; computer-readable non-transitory storage medium storing a program for causing a computer to: recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result; determine a target speed of the host vehicle)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane; however, Ratnasingam does teach:
invoke lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane(Ratnasingam: Col. 5, Ln. 7-10; provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 2; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database) (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Ratnasingam because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Niibo and Ratnasingam’s base devices seek to optimize lane selection for an at least semi-autonomous vehicle; however, Ratnasingam’s device has been improved by considering stored lane segments in lieu of relying on sensor data as Niibo does. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ratnasingam’s known improvement to Niibo using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of a more reliable lane selection optimization device because it would have additional data to consider when assessing lane usage.
wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes (Ratnasingam: Col. 24, Ln. 31-40; system may use at least one of image, video, depth image, and range measurements captured by appropriate sensing devices (non-limiting examples include: video camera, time of flight camera, and LIDER) appropriately mounted on the vehicle to detect road boundaries by recognizing a curb, road markings, barriers or appropriate markings to separate opposite road sides. Based on the identified road boundaries and the number of lanes obtained from a road map the system may determine approximate lane boundaries to localize a vehicle.)
Niibo further teaches:
calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025 )
and control the vehicle to enter the switching lane from the current lane based on the automatic driving reference line of the switching lane (Niibo: ¶ 018; recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result)
Ratnasingam further teaches:
wherein the executable instructions, when executed by the processor, causes the processor further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane and invoke the lane information of the switching lane from a memory in an order of the priority (Ratnasingam: Col. 39 Ln. 17-29; method determines at least one of (c) an optimum lane to drive in the current road segment to minimize travel time for the first vehicle and (d) rank of drivable lanes in increasing order of travel time based at least on the navigation data of at least first vehicle and other vehicles. In preferred embodiments, in a road segment, if the method receives the speed of the first vehicle and other vehicles in different lanes, the system may determine the fastest lane as the optimum lane to drive and/or rank the lanes in the current road segment according to increasing order of travel time (or decreasing order of speed).) (Ratnasingam: Fig. 18; [shows downloading and storing lane information) (Ratnasingam: Col. 4, Ln. 66- Col. 5, Ln. 9; computer program is configured to compare the navigation data of the first vehicle with the navigation data stored in the first database; receive navigation data of a second vehicle within a vehicle awareness zone relative to the first vehicle, the navigation data of the second vehicle being received from the user device in the first vehicle; compare the navigation data of the first vehicle with the navigation data of the second vehicle; and provide an instruction to the user device in the first vehicle to change lanes based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.)
Regarding claim 12, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 11. Ratnasingam further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Ratnasingam: Col. 9 Ln. 54-63; navigation data may also include appropriate navigation data in the future such as direction of movement at the next intersection, location of the next turn, type of the next turn (example: left turn, right turn, and U-turn), lane from which the vehicle will turn, and appropriate future driving maneuvers obtained from sources including appropriate navigation device based on the route to destination, appropriate navigation application software running on an appropriate device, and past history of navigation data of the vehicle in the current route.) (Ratnasingam: Col. 40 Ln. 29-34; the method applies appropriate traffic regulation process to minimize at least one of overall traffic and oscillation of traffic between lanes. In a preferred embodiment, the method may monitor the speed of vehicles in each lane in a road segment while presenting determined lane information to one or more vehicles.)
Claims 4-5, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo in view of Ratnasingam in view of Yoon (US 20170043780 A1). As regards the individual claims:
Regarding claim 4, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 1. None of Niibo, Ratnasingam, or Yoon explicitly teach:
setting a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 5, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 4. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)

    PNG
    media_image3.png
    358
    416
    media_image3.png
    Greyscale

While Niibo does not explicitly teach:
first invoking lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).

    PNG
    media_image4.png
    781
    440
    media_image4.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 9, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 6. None of Niibo, Ratnasingam, or Yoon explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 10, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 9. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 14, as detailed above, Niibo as modified by Ratnasingam teaches the invention as detailed with respect to claim 11. None of Niibo, Ratnasingam, or Yoon explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; however, Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo as modified by Ratnasingam with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Regarding claim 15, as detailed above, Niibo as modified by Ratnasingam as modified by Yoon teaches the invention as detailed with respect to claim 14. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Response to Arguments
Applicant's remarks filed July 28, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 101 rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 1, 6, and 11, as currently amended with respect to “wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes” limitation with respect to applied art Niibo (Applicant’s Arguments dated October 17, 2022, pg. 11) have been considered but are moot because the new ground of rejection relies on Ratnasingam.
Applicant’s arguments with respect to claims 1, 6, and 11, as currently amended with respect to “wherein the topological relation between the current lane and the switching lane is determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes” limitation with respect to applied art Ratnasingam  have been considered but, respectfully, are not persuasive. (Applicant’s Arguments dated October 17, 2022, pg. 11-12) Applicant argues that Ratnasingam fails to disclose or teach "invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane" because “Ratnasingam teaches providing a lane change instruction to the first vehicle based on the comparison of the navigation data of the first vehicle with the navigation data of the second vehicle.” (Applicant’s Arguments dated October 17, 2022, pgs. 11-12) Applicant correctly notes that Ratnasingam, in particular Col. 4, Ln. 66- Col. 5, Ln. 9, teaches the use of information from a second vehicle. However, Applicant overlooks that other portions teach considering parallel lines and the existence of barriers generally and curb-type barriers specifically. Inter alia, Ratnasingam column 24 teaches:
system may use at least one of image, video, depth image, and range measurements captured by appropriate sensing devices (non-limiting examples include: video camera, time of flight camera, and LIDER) appropriately mounted on the vehicle to detect road boundaries by recognizing a curb, road markings, barriers or appropriate markings to separate opposite road sides. Based on the identified road boundaries and the number of lanes obtained from a road map the system may determine approximate lane boundaries to localize a vehicle. (Ratnasingam: Col. 24, Ln. 31-40)

Applicant further argues that Ratnasingam does not “disclose or teach ‘setting a priority of the switching lane, according to the topological relation between the current lane and the switching lane determined according to a road line between parallel lanes, or whether there are turns or roadblocks between front and rear lanes’” Applicant first argues that “Ratnasingam merely discloses ‘rank the lanes in the current road segment according to increasing order of travel time [but not] ‘invoking the lane information of the switching lane from the memory in an order of the priority’". (Applicant’s Arguments dated October 17, 2022, pg. 13) It is unclear from the claims or specification the distinction argued between “ranking” and “prioritizing.” Applicant correctly asserts Ratnasingam ranks according to fastest lane which would consider topological relation. If the independent claims intends to rank lane-desirability only according to the topological relation; for example, minimizing the number of lane changes required over a specified route, it is noted that the feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Applicant’s arguments are not, respectfully, persuasive.
Applicant’s arguments with respect to claims 1, 6, and 11, as currently amended with respect to "invoking lane information of a switching lane from a memory according to a topological relation between the current lane and the switching lane" not being taught or suggested by Yoon (Applicant’s Arguments dated October 17, 2022, pg. 14) have been considered but are moot because the new ground of rejection relies on Ratnasingam.
Applicant is apprised that “road feasible area” in claims 2, 7, and 12 is not defined in the claims or specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang (US 20190322281 A1) which discloses a lane selection method that calculates a lane selection based on real time information about nearby lanes and other vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 



/MACEEH ANWARI/Primary Examiner, Art Unit 3663